Citation Nr: 1008949	
Decision Date: 03/09/10    Archive Date: 03/17/10	

DOCKET NO.  07-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for acne vulgaris of the back, neck, shoulders, and face, to 
include consideration of a separate rating or ratings based 
on residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in November 2008, 
at which time it was remanded for additional development.  
For reasons which will become apparent, the mandates of the 
Board's remand were not substantially complied with; thus, 
this appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some 
question as to the current severity of the Veteran's service-
connected acne vulgaris, and its residuals.  In that regard, 
at the time of the Board's prior remand in November 2008, it 
was noted that the Veteran's service-connected acne had been 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7828, on the basis of active acne 
manifestations, to include deeply inflamed nodules and/or 
puss-filled cysts, notwithstanding the fact that the 
predominant manifestation of the Veteran's service-connected 
acne vulgaris appeared to be residual scarring.  Accordingly, 
the Veteran's case was in part remanded for an additional VA 
dermatologic examination, to include a description of the 
extent and severity of all residual scarring resulting from 
the Veteran's service-connected acne vulgaris of the back, 
neck, shoulders, and face, as well as a description of the 
area or areas involved in terms of square inches and/or 
square centimeters, and a comment as to whether any scarring 
present was associated with underlying soft tissue damage.

Significantly, prior to the scheduling of that examination, 
the Veteran submitted a June 2009 outpatient treatment record 
from a VA physician noting the presence of "diffuse scarring 
over the face, neck, and back area from old acne vulgaris 
scars which...had caused some disfigurement around the chin 
and cheek areas."  Also noted was some evidence of 
abnormality of the skin resulting from the aforementioned 
scars, as well as depression of the scars and atrophy or 
tissue loss resulting from the scars themselves.  According 
to the Veteran's physician, "the amount of coverage from the 
acne vulgaris scars (represented) 225 square inches on the 
back, 56 square centimeters on the lower face, 49 centimeters 
squared on the lateral neck, and 70 centimeters squared on 
the posterior neck."  

In August 2009, the Veteran underwent the VA dermatologic 
examination requested by the Board at the time of its 
November 2008 remand.  Significantly, at the time of that 
examination, it was noted that the Veteran's acne vulgaris 
affected less than 40 percent of his face and neck.  However, 
the remainder of the examination findings reflects 
significant ambiguity.  More specifically, upon examination 
of the Veteran's posterior trunk, there was noted an area of 
scar(ring) of 144 square inches or greater which was deep, 
but not painful, and neither hypo- nor hyper-pigmented.  
However, later in that same examination, it was noted that 
the skin of the Veteran's posterior trunk had an area of 
"abnormal texture" greater than 6 square inches, as well as a 
hypo- and/or hyper-pigmented area measuring 39 square 
centimeters.

Later still, upon examination of the Veteran's head, face, 
and neck, there was noted an area of scarring measuring at 
least 12 square inches, but less than 72 square inches, which 
was deep, and whose contour was elevated or depressed, but 
which displayed neither hypo- nor hyper-pigmentation.  
However, later in that same description, there was noted an 
area of abnormal texture measuring greater than 6 square 
inches, as well as hypopigmentation with deep scarring. 

The Board notes that, inasmuch as the Veteran's current claim 
was filed in 2005, and he has previously been evaluated under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7819 
and 7828, his current claim for increase is to be adjudicated 
on the basis of the schedular criteria for evaluation of 
service-connected skin conditions in effect from August 30, 
2002 to October 23, 2008, the date of the most recent 
revisions to the Rating Schedule.  Significantly, based on 
correspondence from the Veteran dated in October 2009, he 
appears to be arguing that he is entitled to a 30 percent 
evaluation under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 based on disfigurement of the head, 
face, or neck, as well as a separate 40 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7801 based on 
scarring of areas other than the head, face, and neck.

As noted above, at the time of the Board's November 2008 
remand, it was noted that the predominant manifestation of 
the Veteran's service-connected acne vulgaris appeared to be 
residual scarring.  However, in a Supplemental Statement of 
the Case (SSOC) issued in October 2009, the RO appears to 
have focused primarily on the extent and severity of the 
Veteran's active acne, as contemplated by the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7828, as opposed to 
residual scarring.  Significantly, a remand by the Board 
confers on the appellant as a matter of law the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2009, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran's entire claims folder, 
including the aforementioned August 2009 
VA dermatologic examination, should then 
be forwarded to the same VA physician who 
conducted that examination at the VA 
Medical Center in Amarillo, Texas.  
Following a review of the Veteran's 
claims folder, and, in particular, the 
August 2009 examination, that examiner 
should answer the following questions:

(a) Does the Veteran currently suffer 
from "deep acne," which is to say, deeply 
inflamed nodules and/or puss-filled 
cysts, and, if so, what percentage of the 
Veteran's face and neck are so affected?

(b) To the extent the Veteran suffers 
from disfigurement of the head, face, or 
neck resulting from acne vulgaris 
scarring, which, if any, of the following 
eight characteristics of disfigurement 
are the result of that scarring:  

(1) A scar 5 or more inches (13 or 
more centimeters) in length; 

(2) a scar at least one-quarter inch 
(0.6 centimeters) wide at its widest 
part; 

(3) surface contour of scar elevated 
or depressed on palpation; 

(4) scar adherent to underlying 
tissue; 

(5) skin hypo- or hyper-pigmented in 
an area exceeding 6 square inches 
(39 square centimeters); 

(6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square 
inches (39 square centimeters);

(7) underlying soft tissue missing 
in an area exceeding 6 square inches 
(39 square centimeters);

(8) skin indurated and inflexible in 
an area exceeding 6 square inches 
(39 square centimeters)?

(c) To the extent the Veteran suffers 
from scarring of areas other than the 
head, face, or neck, are those scars deep 
(i.e., associated with underlying soft 
tissue damage) or superficial (i.e., not 
associated with underlying soft tissue 
damage), and what is the area involved, 
as measured in square inches?

Should the VA examiner who conducted the 
Veteran's August 2009 examination prove 
unavailable, the Veteran should be 
afforded an additional VA dermatologic 
examination, to be followed by answers to 
the aforementioned questions.  Moreover, 
all such information, when obtained, 
should be made a part of the Veteran's 
claims folder.  




3.  Thereafter, the RO/AMC should review 
the medical opinion to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO/AMC 
must implement corrective procedures.

4.  Thereafter, the RO/AMC should once 
again review the Veteran's claim for an 
increased initial evaluation for service-
connected acne vulgaris of the back, 
neck, shoulders, and face, to include 
consideration of a separate rating or 
ratings based on residual scarring, 
specifically taking into account those 
provisions of the Rating Schedule 
governing the evaluation of service-
connected skin disabilities (i.e., 
38 C.F.R. § 4.118 and Part 4, Diagnostic 
Codes 7800-7805 and 7829 in effect prior 
to October 23, 2008).  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
October 2009.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



